Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 24, 1971, convicting him of murder, manslaughter in the second degree, attempted robbery in the first degree, attempted grand larceny in the third degree, assault in the first degree (two counts) and possession of a weapon as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion, it was not error for the trial court to conduct the voir dire examination under the then existing rule (22 NYCRR 20.13) of the Administrative Board of the Judicial Conference (see People v. Bush, 40 A D 2d 591; People v. Caputo, 38 A D 2d 792; People v. Scianameo, 39 A D 2d 721). Hopkins, Acting P. J., Munder and Latham, JJ., concur; Martuscello and Benjamin, JJ., concur in the result, with the following memorandum: If the introduction of the evidence with respect to the holster was error, we deem the error excusable in view of the overwhelming proof of guilt.